DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 11/08/2022 is acknowledged.
Claims 7-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-XII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2022.
Claim Objections
Claim 3 objected to because of the following informalities:
“a light different from the a light of the lighting unit” should read -a light different from a light of the lighting unit-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 20150204787 A1) in view of Glatt (US 5526041 A).
Regarding claim 1, Kramer teaches a system for monitoring vegetation in a predetermined space (Abstract and Para [0033]), the system comprising: 
an image capturing unit (Paras [0035] and [0045], Fig. 1; sensors 3 can be cameras); 
a lighting unit (Para [0035], Fig. 1; light source 6); and 
wherein, in a case where a lighting condition of the predetermined space is a first lighting condition, the image capturing unit performs image capturing of the vegetation (Paras [0039] and [0064]; when the LED lighting is pulsed, images are generated); and 
wherein, in a case where the lighting condition of the predetermined space is a second lighting condition, different from the first lighting condition, the image capturing unit does not perform image capturing (Paras [0072]-[0073] and [0085]; standard lighting cycle during which images are not taken).
Glatt teaches a surveillance system comprising a rail unit on which the image capturing unit move (Col. 2 line 63 – Col. 3 line 15, Fig. 1; camera mounting unit 10 carrying camera 12 along suspension cable 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the monitoring system of Kramer with the movable camera system of Glatt in order to increase the coverage area of the cameras and increase the quality of images.
Regarding claim 2, Kramer as modified above teaches the image capturing performed using lighting from the lighting unit (Para [0035]-[0038]; light source 6).
The modifying reference teaches the limitations of claim 1 and further Glatt teaches wherein the image capturing is performed at a plurality of locations along the rail unit (Col. 3 lines 4-8; camera 12 travels along path of cable 14)
Regarding claim 3, Kramer as modified above teaches wherein the light condition of the predetermined space is a light different from a light of the lighting unit (Paras [0039]-[0043], [0064]-[0068], [0072], and [0080]; standard lighting cycle in the space is separate from the pulsing light from light source 6).
Regarding claim 4, Kramer as modified above teaches wherein the first light condition is darker than the second light condition ([0072]-[0073], and [0085]; image taken during first light condition which is at the end of a dark period before a second light condition which is a daylight period).
Regarding claim 5, Kramer as modified above teaches wherein the lighting unit includes a white light or a UV light (Para [0044]; various color lights including UV light).
Regarding claim 6, Kramer as modified above teaches wherein either the white light or the UV light are turned on during the image capturing (Paras [0064], [0072]-[0073], and [0085]; light is flashed/pulsed during image capturing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamilton (US 10597896 B1), Koo (US 9021739 B2), Cartwright (US 8358097 B2), Dbjay (US 6834960 B2), Weir-Jones (US 5225863 A), Antkowiak (US 4441145 A), Cruickshank (US 3688676 A), and Vo (US 20130155672 A1). The references listed relate to lighting or camera devices movable on a rail-like track to surveil a given area which is directly related to the present claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642            

/MONICA L PERRY/Primary Examiner, Art Unit 3644